DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.  The applicant’s remarks regarding the second 112 written description issue presented in the last office action are not persuasive.  The applicant’s argument is that the specification states that isolation environments are disclosed as covering either virtual machines or containers.  This is a curious choice because virtual machines are containers are defined differently by the applicant’s specification.  Containers are disclosed as being executed by virtual machines.  Clearly naming two distinct concepts the same thing, in this case an isolation environment, causes confusion.  
The applicant then points out that the specification provides an example of a scenario where two virtual machines (VM 142 and VM 144) have an affinity with each other but migrating them together would cause a conflict between containers 152 and 157 hosted by those virtual machines.  The disclosed solution is to migrate container 152 to remove the conflict between the containers.  In the disclosed example, the relationship between a container and the virtual machine is vital to determining whether to migrate the container.  
The applicant alleges that a discussion was had during the interview that written description support was provided for a broader example but this is not what was discussed.  The Examiner discussed that the breadth of the claims cover eight different species but only one specific species was disclosed.  This is covered by claim 8 which is not rejected under for the written description issue in question.  The problem with the claims is that they cover seven other species which are not described in any manner 
As to the arguments against the prior art, the applicant is ignoring the breadth of the claims regarding the application.  The workflow discussed in Hudzia is an application executed by the virtual machines.  Therefore a conflict for the virtual machines is a conflict “for the application” according to the breadth of the claims.  Additionally, the applicant’s amendment is inconsistent with the disclosure because paragraph 37 of the applicant’s disclosure states that a conflict can exist between applications running on containers.  It is not even clear how a conflict could result for a single application.  Hence the amendment is rejected with new 112 issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The applicant has amended each independent claim with the following limitations:
identifying that could result in an affinity policy conflict for an application executed in the distributed computing resource cluster; 
migrating a third isolation environment in the distributed computing resource cluster to avoid the affinity policy conflict for the application;

Written Description Issue #1


Written Description Issue #2
These limitations appear to be crafted from paragraphs 40, 51, and 52 and Figure 2 of the applicant’s specification.  These paragraphs describe how VMs 142 and 144 are identified as having an affinity for each other and should therefore be migrated together.  The paragraphs further explain that container 152 on VM 142 and container 157 on VM 144 cannot be co-located on the same host, per the anti-affinity rules.  The applicant’s solution is to first migrate container 152 from VM 142 to VM 140 so that the migration of VM 142 to the same host as VM 144 will not cause containers 152 and 157 to be co-located.
Paragraphs 40, 51, and 52 are the only disclosure that could be considered to show migrating a third isolation environment in order to resolve an affinity policy conflict of an application executed in a distributed resource cluster based on execution of a first isolation environment and a second isolation environment on the same host in the distributed computing resource cluster.  However, paragraphs 40, 51, and 52 do not refer to executing a first isolation environment and a second isolation environment at the same host.  Instead, paragraphs 40, 51, and 52 reference a first virtual machine (VM 142) and a second virtual machine (VM 144) that when executed on the same host would cause an affinity policy 
This distinction between the terminology disclosed and the terminology in the claim is important because the claim presents a breadth that was not originally possessed by the applicant’s disclosure.  Paragraph 12 of the applicant’s disclosure defines an isolation environment as covering either a virtual machine or a container.  Therefore, the present scope of the claims covers scenarios where each of the claimed first, second, and third isolation environments could be either one of a virtual machine or a container.  That would make eight different scenarios covered by the claims (1. [VM VM VM] 2. [VM VM C] 3. [VM C VM] 4. [VM C C] 5. [C VM VM] 6. [C VM C] 7. [C C VM] 8. [C C C]).  The applicant however only disclosed scenario 2 where an affinity is identified for communications between two VMs (142 and 144) and then a container (152) is migrated so that the two VMs can be migrated to reduce inter-environment communications.
The other scenarios are not obvious variants of each other because the migration of container 152 only has meaning when considering its relationship to VM 142 (it is on VM 142) and its relationship to VM 144 (it conflicts with container 157 on VM 144).  Changing any of the elements from container to virtual machine or vice versa would not make sense when considering the meaning disclosed in paragraphs 40, 51 and 52 because the disclosed relationships would no longer exist.  Therefore the applicant was not in possession of the full breadth currently claimed invention when the application was originally filed.
Claim 8 is limited to the scenario disclosed and thus not subject to this written description issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  it is unclear how an affinity conflict could exist for a single application.  Paragraph 37 of the applicant’s specification makes it clear that two separate applications executing in containers are required for a conflict to occur. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0304899 to Winkler in view of U.S. Patent Application Publication Number 2017/0147383 by Hudzia et al.
The Examiner notes that the claims are presented with the limitations in a sequential order however the actual language of the claims does not limit the limitations from being performed in a different sequence than the order claimed.  With this in mind, the Examiner interprets the claims to cover a scenario where the final limitation is performed before the prior to the two limitations that 
As to claim 1, Winkler teaches a method for isolation environment redistribution, comprising: surveying inter-environment network communications among a plurality of isolation environments hosted on a distributed computing resource cluster (Figure 2, step 42); identifying, among the plurality of isolation environments, an affinity for network communications between a first isolation environment and a second isolation environment based on the inter-environment network communications (Figure 2, steps 44, 46, 48, and 50); determining that the first isolation environment and the second isolation environment are executed on different hosts in the distributed computing resource cluster (Figure 2, step 52); and migrating at least one of the first isolation environment or the second isolation environment based on the affinity for communications to reduce the inter- environment network communications in the distributed computing resource cluster (Figure 2, step 54); however Winkler does not explicitly teach identifying an affinity policy conflict for an application executed in the distributed computing resource cluster based on execution of the first isolation environment and the second isolation environment on a same host in the distributed computing resource cluster and migrating a third isolation environment in the distributed computing resource cluster to resolve the affinity policy conflict.
 	Hudzia teaches a method for isolation environment redistribution, comprising: identifying that execution of a first isolation environment and a second isolation environment on a same host in the distributed computing resource cluster could result in an affinity policy conflict for an application (paragraphs 4 and 5, the workloads executed by the VM’s are applications) executed in the distributed computing resource cluster (paragraph 36, too many VM’s on a particular node cause an affinity policy conflict, the claim does not preclude more than two isolation environments executing on the same host); and migrating a third isolation environment in the distributed computing resource cluster to avoid the affinity policy conflict for the application (paragraphs 57 shows that a VM could be migrated to relieve load and paragraph 47 shows that a third VM can be removed if it has an anti-affinity to a first node that has affinity with a second node).
	It would have been obvious to one of ordinary skill in the virtual network management art at the time of the applicant’s filing to combine the teachings of Winkler regarding using affinity to migrate virtual machines with the teachings of Hudzia regarding migrating a third VM when an anti-affinity conflict exists because Winkler states that various changes and alterations can be made without departing from the spirit and scope of the invention (paragraph 27) and Hudzia shows an alteration that could be performed subsequent to step 54 in Winkler.  The Examiner notes that the applicant’s claims do not specifically limit the limitations to a certain sequence nor do the claims specify a specific time frame in which each element would be performed.  For example, the breadth of the claims allows for the migration based on affinity and then at some point later in time, an affinity policy conflict could arise and need to be considered.
As to claims 9 and 16, they are rejected for the same reasoning as claim 1.  The VM manager 32 of Winkler reads on the device and medium.
As to claims 2, 10, and 17, see Figure 1 and paragraph 19 of Winkler, the processing resource 12 is a “host”.
As to claims 3, 11, and 18, see paragraph 26 of Winkler, the decision on when to migrate reads on the claimed generated context policy.
As to claims 4, 12, and 19, co-location will inherently reduce inter-environment communication by eliminating it between the two VMs.
As to claims 5 and 13, Figure 2 of Winkler clearly pertains to virtual machines.
(Figure 1); the second isolation environment comprises a second virtual machine for execution on a second host in the distributed computing resource cluster (Figure 1); migrating at least one of the first or second isolation environments comprises migrating the second virtual machine to a first host for execution on the first host with the first virtual machine to reduce the inter-environment network communications between the first host and a second host (paragraph 25).
As to claims 15 and 20, they are rejected for the same reasoning as claim 7.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0304899 by Winkler in view of U.S. Patent Application Publication Number 2017/0147383 by Hudzia et al. in further view of U.S. Patent Application Publication Number 2017/0257424 by Neogi et al.
As to claims 6 and 14, the Winkler-Jain combination teaches the subject matter of claims 1 and 9 however the Winkler- Hudzia combination does not explicitly teach the isolation environments as containers.
Neogi teaches that containers can be placed in a network based on affinity concerns (paragraphs 6, 81, 89, and 92).
It would have been obvious to one of ordinary skill in the art of the network management art at the time of the applicant’s filing to combine the teachings of Winkler regarding the migration of isolation environments with the teachings of Neogi regarding migrating containers based on affinity because the same concepts that apply to virtual machines in Winkler would also apply to containers on virtual machines, as shown by Neogi, and thus would provide the same benefits without any substantial 

Claim not Rejected with prior art
Claim 8 is not rejected under prior art.  The prior art was not found to teach or suggest the relationship between the container and the second virtual machine where the container is migrated from the second virtual machine in order to resolve an affinity policy identified for an application based on execution on the first virtual machine and second virtual machine on the same host.  Winkler and Hudzia show that managing the migration of virtual machines is obvious based on affinity and anti-affinity rules but they do not suggest migrating a container that is a second virtual machine so that an affinity conflict can be resolved.  The Examiner did not find any other art that would make claim 8 obvious.
Claim 8 is subject to clarity issues and written description issues by virtue of the applicant’s 7/27/2021 amendment.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442